                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 RICARDO LOPEZ, JR.,                        §
                                            §
              Plaintiff,                    §
                                            §
                                            §
 VS.                                        §       CIVIL ACTION NO. 7:20-CV-0050
                                            §
 RIO GRANDE CITY CONSOLIDATED               §
 INDEPENDENT SCHOOL DISTRICT,               §
 DANIEL J. GARCIA, ELEAZAR                  §
 VELASQUEZ, JR., DARIA                      §
 BABINEAUX INDIVIDUALLY AND IN              §
 THEIR CAPACITY AS MEMBERS OF               §
 THE BOARD OF DIRECTORS,                    §
                                            §
              Defendants.                   §
                                            §


            NOTICE OF ORAL AND VIDEOTAPED DEPOSITION OF
            RICARDO LOPEZ, JR. AND SUBPOENA DUCES TECUM

TO:    Plaintiff Ricardo Lopez, Jr., through his attorney of record, Marcus C. Barrera,
       BARRERA, SANCHEZ & ASSOCIATES, P.C, 10113 N 10th Street, Ste. A,
       McAllen, Texas 78504.

       Please take notice that, pursuant to Rule 30 of the Federal Rules of Civil Procedure,

Defendants will take the oral and videotaped deposition of Plaintiff Ricardo Lopez, Jr. The

deposition will take place on Monday, November 9, 2020 at 9:00 am via Zoom.

       The deposition will continue from day to day until completed. The deposition will

be recorded stenographically and videotaped by a certified court reporter. Furthermore,

pursuant to Rules 30(b)(2) and 34 and of the Federal Rules of Civil Procedure the witness

is requested to produce at the deposition the documents listed on attached Exhibit A.

Dated: October 9, 2020
                                         Respectfully submitted,
                                         /s/ David Campbell
                                         David Campbell
                                         Southern District ID No. 1073749
                                         Texas Bar No. 24057033
                                         ATTORNEY-IN-CHARGE
                                         Email: dcampbell@808west.com
                                         Kevin O’Hanlon
                                         Southern District ID No. 10280
                                         Texas Bar No. 15235500
                                         Email: kohanlon@808west.com
                                         Leslie McCollom
                                         Southern District ID No. 7047
                                         Texas Bar No. 13431975
                                         Email: lmccollom@808west.com
                                         O’HANLON, DEMERATH & CASTILLO
                                         808 West Avenue
                                         Austin, Texas 78701
                                         Phone: (512) 494-9949
                                         Fax: (512) 494-9919
                                         ATTORNEYS FOR DEFENDANTS



                             CERTIFICATE OF SERVICE

   I certify that a copy of the foregoing was served through the federal court ECF system,
and by email, on the following, on October 9, 2020:

   Marcus C. Barrera
   Aaron Alaniz
   BARRERA, SANCHEZ & ASSOCIATES, P.C.
   BARRERA, SANCHEZ & ASSOCIATES, P.C.
   marcus@bsmlawyers.com
   melissa@bsmlawyers.com
   Counsel for Plaintiff

                                         /s/ David Campbell
                                         David Campbell
                                   EXHIBIT “A”
                              SUBPOENA DUCES TECUM

“Documents and tangible things” is defined by Rule 34(a)(1). The term also includes
electronically stored information. (See Rule 34(a)(1)(a).

The terms “you” and “your” mean the Plaintiff Ricardo Lopez and his agents,
representatives, attorneys, experts, and other persons acting or purporting to act on Plaintiff
Ricardo Lopez’s behalf.

Please print out a legible copy of all electronically stored data and information as well as
provide a .pdf and native format copy on compact disc of same.

   1. All documents and tangible things that show you notified your principal or
      immediate supervisor about the arrest described in your Complaint within three
      calendar days of the arrest.

   2. All documents and tangible things that show you requested a hearing within 15 days
      of receiving the Notice of Proposed Non-renewal dated October 19, 2018.

   3. All documents and tangible things regarding your non-renewal or termination at any
      time in 2018 and 2019.

   4. All documents and tangible things that show you received medical treatment for
      mental anguish and emotional stress.

   5. All documents and records pertaining to Cause No. 20-CR-57; State of Texas v.
      Ricardo Lopez, Jr.
